Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.278 Filed 10/12/20 Page 1 of 7




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF MICHIGAN



UNITED STATES OF AMERICA,

            Plaintiff,                   No. 19-CR-20437

                                        Judge: Matthew F. Leitman

vs.



NEAL CRAMER,

            Defendant.

____________________________________________________________


      MOTION OF NEAL CRAMER FOR COMPASSIONATE RELEASE
               PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

       The Defendant, Neal Cramer, hereby moves that he be released from

custody to home confinement to begin serving his period of supervised

release pursuant to 18 U.S.C. § 3582(c)(1)(A). Statements in support are in

the following brief.


October 12, 2020              S/Charles A. Grossmann
                              Charles A. Grossmann (P24522)
                              Attorney for Defendant
                              452 S. Saginaw St., Ste. 302
                              Flint, MI 48502
                              (810) 232-0553
                              cgrossmann702@hotmail.co m


                                                                           1
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.279 Filed 10/12/20 Page 2 of 7




                                        BRIEF IN SUPPORT

         On March 5, 2020 Mr. Cramer was sentenced by this court to 18

months; he reported to FCI Morgantown on August 3, 2020 and a week

later, because he has asthma and COPD, he requested compassionate

release which was denied on September 3, 2020. He now moves for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).


BOP Policies for Last 18 Months of Sentence


        The BOP policies during the final 18 months of a sentence should be

considered before analyzing the compassionate release motion factors.

Eighteen months from August 3, 2020 is February 3, 2022; but the release

date computed by the BOP on its website is November 12, 2021--which is

15 months from August 3rd, and 13 months from this motion being brought,

and close to a year from when it may be decided. There is not a BOP policy

to actually keep a prisoner in the prison setting for the last year of his

sentence. According to a BOP website, “Focus on release preparations

intensifies at least 18 months prior to release.” 1 The reentry program

(halfway house) is technically allowed up to 12 months before release and

policy is closer to 6 months. The home confinement option, without


1 bop.gov/inmates/custody_and_care/reentry.usp     18 U.S.C. § 3621(b) gives the BOP the right to place
any prisoner in any place of imprisonment, and a halfway house is a place of imprisonment.


                                                                                                          2
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.280 Filed 10/12/20 Page 3 of 7




pandemic considerations, is 10% of the sentence or 2 months before

release whichever is less; that option has been expanded under pandemic

release considerations. (Exhibit A: 2013 BOP Memorandum on reentry and

home confinement)


        These policies indicate that, institutionally speaking, justice is not

offended when prisoners do not do their final 12 months of their sentence in

the prison setting. With that perspective in mind we can analyze the factors

for Mr. Cramer’s compassionate release.


Exhaust Administrative Remedy


        Mr Cramer requested compassionate release on August 10, 2020

which was denied on September 3, 2020. (Exhibit B) Thus, he has satisfied

the requirement of administratively seeking release.


Extraordinary and Compelling Reason


        At this point the Court is well aware of the COVID-19 pandemic and

its dangers, especially in prison. For this motion, rather than reiterate what

has been presented in other compassion release motions, the Court can

take judicial notice of those dangers to prisoners.2


2 The Government, in other motions, has touted the BOP’s claimed protective measures and its success
in fighting COVID-19. If that is a crucial factor then actual testimony should be presented rather than rely


                                                                                                           3
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.281 Filed 10/12/20 Page 4 of 7




       Mr. Cramer, age 37, suffers from COPD and asthma, requiring an

inhaler. Those conditions should be reflected in the BOP medical records

which the Government has access to. An older medical record has been

attached indicating his diagnosis and its longevity, thereby indicating that it

is chronic. (Exhibit C) As a result he is at higher risk of death or serious

impairments if he were to contact the illness. His respiratory illness

combined with the current pandemic satisfies the first requirement of

extraordinary and compelling reason for compassionate release.


Plan to Avoid Virus if Released


       If Mr. Cramer receives home confinement, he can be in a safer

environment than prison. His wife, Mindy Cramer, could take responsibility.

Their home has 3 bedrooms and is owned by Mrs Cramer. Living in the

home in addition to his wife are her 3 children ages 22, 19, and 12. The

children in school are home schooled.                    Visitors are not allowed to the

home; one of Mrs. Cramer’s children has asthma so they are extra diligent.

If Mr. Cramer was to get sick there are local hospitals within 5 minutes

travel time and a doctor who treats asthma (Mrs. Cramer’s son’s doctor)

less than a mile away.

on the bare statements from the Executive Branch of government which has downplayed the pandemic. It
also is a continuously evolving situation and must be reviewed right up to the time of deciding this
motion..


                                                                                                  4
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.282 Filed 10/12/20 Page 5 of 7




Section 3553(a) Factors


     There is no danger to the public if Mr. Cramer is released.


     The BOP’s scoring of Mr. Cramer’s risk level for recidivism classifies

him as “low”. (Exhibit D) That is a reflection of the lack of need for the

specific deterrence of Mr. Cramer committing future crimes.


     Mr. Cramer’s criminal history is non-violent and a reflection of his

personal drug issues. In 2006 he was convicted of impaired driving; in 2010

he was convicted of possession of marijuana; in 2017 he was convicted of

possession of heroin The instant crime for which he was sentenced

involved his part in a distribution of methamphetamine conspiracy. When

arrested he immediately started to redeem himself which eventually

resulted in his 18 month sentence.


     To protect the public from danger the probation department, in the

presentence report, recommended a special condition to allow his

residence to be searched. (PSR paragraph 81) That option would be a

condition that the court could impose on any compassionate release.


     Mr. Cramer’s need for educational and vocational training, medical

care and drug counseling can also be effectively administered outside



                                                                           5
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.283 Filed 10/12/20 Page 6 of 7




prison. The presentence report again gives guidance by recommending a

condition requiring substance abuse treatment and testing when released.

(PSR paragraph 82)


     As to providing a just punishment, that factor brings us to the

introduction of this brief. If Mr. Cramer is released to home confinement

with conditions, he would remain subject to restraints on his freedom in

very similar ways as the BOP would treat him in any event for the last 12

months of his sentence--except safer. His sentence is not being reduced,

the only change is how it is served.


                             Relief Requested


     It is requested that Mr. Cramer be released to home confinement.




                             Respectfully submitted.


October 12, 2020             S/Charles A. Grossmann
                             Charles A. Grossmann
                             Attorney for Defendant
                             452 S. Saginaw St., Ste. 302
                             Flint, MI 48502
                             (810) 232-055
                             cgrossmann702@hotmail.com
                             P24522



                                                                           6
Case 4:19-cr-20437-MFL-SDD ECF No. 68, PageID.284 Filed 10/12/20 Page 7 of 7




                             PROOF OF SERVICE


 The undersigned electronically served the above document on the same
date of electronically filing this document, October 12, 2020, to all the
parties of record.

October 12, 2020             S/Charles A. Grossmann
                             Charles A. Grossmann
                             Attorney for Defendant
                             452 S. Saginaw St., Ste. 302
                             Flint, MI 48502
                             (810) 232-0553
                             cgrossmann702@hotmail.com
                             P24522




                                                                            7
